                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

LEAGUE OF WOMEN                 VOTERS     OF
TENNESSEE, et al.,

               Plaintiffs,
                                                             Civil No. 3:19-cv-385
                                                             Hon. Aleta A. Trauger
v.

TRE HARGETT, et al.,

               Defendants.

                  JOINT INITIAL CASE MANAGEMENT ORDER

       A.      JURISDICTION: Plaintiffs submit that the Court has jurisdiction pursuant to

28 U.S.C. §§ 1331, 1343, and 1357.         Defendants contest subject-matter jurisdiction on

justiciability and standing grounds.

       B.      BRIEF THEORIES OF THE PARTIES:

            1. PLAINTIFFS LEAGUE OF WOMEN VOTERS OF TENNESSEE, LEAGUE
               OF WOMEN VOTERS OF TENNESSEE EDUCATION FUND, AMERICAN
               MUSLIM ADVISORY COUNCIL, MID-SOUTH PEACE & JUSTIC CENTER,
               MEMPHIS CENTRAL LABOR COUNCIL, ROCK THE VOTE, and
               HEADCOUNT:

       Plaintiffs allege that the provisions of Tennessee Code Annotated §§ 2-2-142(a)-(b), (e)-

(g), 2-2-143, and 2-19-145, individually and cumulatively, violate Plaintiffs’ First Amendment

rights to free speech and association, are overbroad in violation of the First Amendment, are

vague in violation of the Fourteenth Amendment Due Process Clause, and violate Plaintiffs’ First

and Fourteenth Amendment rights in connection with the fundamental right to vote.

            2. DEFENDANTS TRE HARGETT, in his official capacity as Secretary of State of
               the State of Tennessee, MARK GOINS, in his official capacity as Coordinator of
               Elections for the State of Tennessee, HERBERT H. SLATERY III, in his official
               capacity as Attorney General of the State of Tennessee, the STATE ELECTION
               COMMISSION, and DONNA BARRETT, JUDY BLACKBURN, GREG


                                      1
     Case 3:19-cv-00385 Document 69 Filed 11/05/19 Page 1 of 4 PageID #: 721
               DUCKETT, MIKE MCDONALD, JIMMY WALLACE, TOM WHEELER, and
               KENT YOUNCE, in their official capacities as members of the State Election
               Commission.

       For the reasons previously submitted to the Court, Defendants deny the justiciability of

the asserted claims, deny Plaintiffs’ standing to assert the claims presented, and deny that Tenn.

Code Ann. §§ 2-2-142, 2-2-143, and 2-19-145 violate Plaintiffs’ the First and Fourteenth

Amendment rights.


       C.      ISSUES RESOLVED: Personal jurisdiction; venue, and to the extent that the

Court has subject matter jurisdiction, the Court’s authority to grant declaratory and injunctive

relief pursuant to 28 U.S.C. §§ 2201 and 2202, in addition to its authority under the Civil Rights

Act and its inherent equitable powers.

       D.      ISSUES STILL IN DISPUTE: Whether the Court has subject matter jurisdiction,

the Plaintiffs have standing, the justiciability of the case, and the constitutionality of the

provisions of the Tennessee Code Annotated §§ 2-2-142, 2-2-143, and 2-19-145 remain in

dispute.

       E.      INITIAL DISCLOSURES: The parties shall exchange initial disclosures pursuant

to FED. R. CIV. P. 26(a)(1) on or before November 18, 2019.

       F.      DISCOVERY: The parties shall complete all written discovery and depose all fact

witnesses on or before April 20, 2020. Discovery is not stayed during dispositive motions,

unless ordered by the Court. Absent leave of Court or agreement of the parties, all written

discovery requests (excluding Requests for Admission) shall be served no later than March 1,

2020. Local Rule 33.01(b) is expanded to allow 40 interrogatories, including subparts. No

motions concerning discovery are to be filed until after the parties have conferred in good faith




                                     2
    Case 3:19-cv-00385 Document 69 Filed 11/05/19 Page 2 of 4 PageID #: 722
and, unable to resolve their differences, have scheduled and participated in a conference

telephone call with Judge Trauger.

       G.      MOTIONS TO AMEND: The parties shall file all Motions to Amend the

complaints on or before December 4, 2019.

       H.      DISCLOSURE OF EXPERTS: Plaintiffs shall identify and disclose all expert

witnesses and expert reports on or before June 4, 2020. Defendants shall identify and disclose all

expert witnesses and reports on or before June 25, 2020. Plaintiffs shall file all rebuttal expert

reports on or before July 16, 2020.

       I.      DEPOSITIONS OF EXPERT WITNESSES: The parties shall depose all expert

witnesses on or before August 17, 2020.

       J.      JOINT MEDIATION REPORT: If necessary, the parties shall file a joint

mediation report on or before July 1, 2020.

       K.      DISPOSITIVE MOTIONS: The parties shall file all dispositive motions on or

before September 22, 2020. Responses to dispositive motions shall be filed within twenty-one

(21) days after the filing of the motion. Optional replies may be filed within ten (10) days after

the filing of the response. Opening briefs shall not exceed 40 pages. Reply briefs shall not exceed

20 pages. No motion for partial summary judgment shall be filed except upon leave of Court.

Any party wishing to file such a motion shall first file a separate motion that gives the

justification for filing a partial summary judgment motion in terms of overall economy of time

and expense for the parties, counsel and the Court.

       L.      ELECTRONIC DISCOVERY. The parties have exchanged a proposed protocol

for electronic discovery, which currently is under review by IT support personnel. The parties

anticipate that they will reach an agreement regarding electronic discovery after further




                                     3
    Case 3:19-cv-00385 Document 69 Filed 11/05/19 Page 3 of 4 PageID #: 723
consultation with such personnel. Therefore, the default standard contained in Administrative

Order No. 174-1 need not apply to this case.

          M.    ESTIMATED TRIAL TIME: The parties expect the trial to last approximately

7 days.

          It is so ORDERED.



                                                  _______________________________
                                                        ALETA A. TRAUGER
                                                          U.S. District Judge


APPROVED FOR ENTRY:


/s/ Theresa J. Lee
Attorney for Plaintiffs League of Women Voters of Tennessee, League of Women Voters of
Tennessee Education Fund, American Muslim Advisory Council, Mid-South Peace & Justice
Center, Memphis Central Labor Council, Rock the Vote, and Headcount


/s/ Alexander S. Rieger
Attorney for Defendants




                                     4
    Case 3:19-cv-00385 Document 69 Filed 11/05/19 Page 4 of 4 PageID #: 724
